On Motion for Extension of Time

PER CURIAM.
Appellant’s attorney has moved for an extension of time “ . . .to allow him to and including November 19, 1973, to file his brief in this cause and to allow the ap-pellees to and including January 17, 1974, to file their briefs in this cause, on the ground that all parties hereto have agreed to such an extension of time for the reason that the size of the Record in this cause and the demands of other matters pertaining to their respective practices will necessitate such an extension of time. . . . ”
This is the fourth extension of time that has been requested in this Court by appellant’s attorney for filing a brief on behalf of his client. Our docket reflects several extensions of time granted by the trial court for completion of the record on appeal. As to the instant motion, Appellant certified that he mailed same on October 26, 1973, as-sumedly being well aware that his brief was due in this Court on October 29, 1973, as a result of this Court having granted his third requested extension of time.
The courts are oftentimes censored by our citizens for the inordinate delay in resolving their grievances. The instant motion symbolizes one of the primary delays encountered by litigants in seeking to reach the end of the road of justice. This Court *659cannot countenance such unreasonable requests although, apparently, agreed to by the attorneys for the parties.
The motion is denied.
RAWLS, C. J., and WIGGINTON and JOHNSON, JJ., concur.